On April 29, 2005, the defendant was sentenced to a Five (5) year commitment to the Department of Corrections, for violation of the conditions of a suspended sentence, for the offense of Count I: Sexual Intercourse Without Consent, a felony.
On November 14, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue his hearing to have his court appointed counsel represent him at his sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearing date in March, 2006.
Done in open Court this 14th day of November, 2005.
DATED this 22nd day of November, 2005.
*125Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal Spaulding.